Hall, J.
The law does not impose upon railroad companies the duty of making and keeping up stock-gaps at points where their tracks enter and leave fields through which they run; and! where a declaration alleged, that, by reason of a failure to make and keep up such, stock*12gáps, cattle entered plaintiff’s field and damaged him, but'failed to show that there was any contract between th¿ parties making it the duty of the road to make and keep lip such barriers, such declaration was properly dismissed on demurrer. Nor could such a duty be inferred from the mere fact that the plaintiff voluntarily gave the right of way through his field to the company. Code, §§2951, 2953, 2954.
Crane & Jones, for plaintiff in error. .
C. H. Sutton, for defendant.
Judgment affirmed.